     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SIDNEY MANES, administrator of the estate
of HECTOR RIVAS,

                                     Plaintiff,                      5:19-cv-00844 (BKS/TWD)

v.

ONONDAGA COUNTY, CITY OF SYRACUSE,
WILLIAM FITZPATRICK, DR. ERIK MITCHELL,
and JOHN DOES 1-10,

                                     Defendants.


Appearances:

For Plaintiff:
Ameer Benno
Block, O’Toole & Murphy, LLP
One Penn Plaza, Suite 5315
New York, NY 10119

For Defendant City of Syracuse:
Kristine E. Smith
Corporation Counsel of the City of Syracuse
Christina F. DeJoseph
Assistant Corporation Counsel
300 City Hall
233 E. Washington St.
Syracuse, New York 13202

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Sidney Manes, as the administrator of Hector Rivas’s estate, brings this action

under 42 U.S.C. § 1983 against Defendants Onondaga County, City of Syracuse (the “City” or

“Defendant”), Onondaga County District Attorney (“DA”) William Fitzpatrick, Dr. Erik
         Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 2 of 20




Mitchell, and John Does #1–10. (Dkt. No. 16). This action arises from Plaintiff’s allegations that

the decedent, Hector Rivas, spent nearly 25 years incarcerated for a crime he did not commit.

(Id.). Plaintiff brings the following claims against DA Fitzpatrick, Dr. Mitchell, and Does #1–10:

(1) malicious prosecution (First Claim); (2) malicious abuse of process (Second Claim); (3)

failure to intervene (Third Claim); (4) unreasonably prolonged detention (Fourth Claim); (5)

denial of a fair trial/violations of procedural and substantive due process (Fifth Claim); (6) Brady

violations (Sixth Claim); and (7) conspiracy (Eighth Claim). (Id.). He also brings a Monell1

claim (Seventh Claim) against Onondaga County, the City, and DA Fitzpatrick. (Id.). Presently

before the Court is the City’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). (Dkt. No. 23). The parties have filed responsive papers. (Dkt. Nos. 25, 27, 30). The

Court heard oral argument on the motion on July 1, 2020. For the reasons that follow, the City’s

motion is denied.

II.        FACTS2

           A.       The Murder of Valerie Hill

           Twenty-eight-year-old pediatric nurse Valerie Hill was murdered in her apartment on

Hickok Avenue in Syracuse sometime during the weekend of March 27–29, 1987. (Dkt. No. 16,

¶¶ 31–33). Her body was discovered by her father, Randall Hill, the morning of Monday, March

30, 1987. (Id. ¶ 30). Her father told the police that his daughter “had recently broken up with

[Hector] Rivas.” (Id. ¶ 38). Officers went to Rivas’s home and he agreed to accompany them to

the police station. (Id. ¶¶ 38–39). Officers questioned Rivas for twelve hours at the police station.

(Id. ¶ 40). While he was being questioned, “other police officers put together an application for a


1
    Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978).
2
  The facts are drawn from the Amended Complaint. (Dkt. No. 16). The Court assumes the truth of, and draws
reasonable inferences from, the well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d
Cir. 2011).



                                                            2
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 3 of 20




warrant to search his residence.” (Id. ¶ 44). The application stated that “Onondaga County

Medical Examiner Dr. Erik Mitchell[] had estimated the time of Hill’s death to be sometime

between Saturday the 28th of March afternoon and Sunday morning the 29th of March 1987.”

(Id. ¶ 44).

        Rivas told the police he “had last seen Hill four days earlier, on the evening of Thursday,

March 26, 1987, when he had gone to her house and talked to her for half an hour.” (Id. ¶ 41). He

told them that “he had spent most of Friday evening with friends at various bars in Syracuse and

Cazenovia”—specifically, “he was at Coleman’s Bar in Syracuse from about 6:00 to 11:00 p.m.”

and then he “went to Albert’s Bar in Cazenovia and stayed there until 2:00 a.m., before returning

to Syracuse to get breakfast at an all-night diner.” (Id. ¶ 42). On Saturday, “he awoke at 11:30

a.m.” and “returned to Albert’s to do some plumbing work,” and then “went home to take care of

some yard work.” (Id. ¶ 43). “He then returned to Albert’s to watch Syracuse compete in the

‘Final Four’” and remained there “until approximately 8:30 p.m., whereupon he went to a party

at a friend’s house until 4 a.m. on Sunday, March 29.” (Id.).

        The police searched Rivas’s home. “Despite a thorough investigation, neither Rivas nor

anyone else was charged with, or even publicly identified as a suspect in, Hill’s murder, which

remained a ‘cold case’ for five years.” (Id. ¶ 46).

        B.     The Indictment of Hector Rivas

        In January 1992, William Fitzpatrick “was sworn in as District Attorney of Onondaga

County.” (Id. ¶ 60). He had “campaigned on a promise of re-opening and solving cold cases,

including the Valerie Hill murder case.” (Id. ¶ 61). “Shortly after becoming District Attorney,

Fitzpatrick approached Mitchell, the medical examiner, and requested that he revise Hill’s

autopsy report to expand the time of death to include Friday, March 27, 1987, when Rivas’s alibi

was not as strong.” (Id. ¶ 65). Specifically, Rivas’s alibi was “uncorroborated and incomplete for


                                                  3
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 4 of 20




a three-and-a-half hour window” between “9:00 p.m. on Friday, March 27, 1987, and 12:30 a.m.

on Saturday March 28, 1987.” (Id. ¶ 63).

       When this request was made, Mitchell “was under criminal investigation by Fitzpatrick’s

office, as well as by the Department of Health and Department of Environmental Conservation

for varieties of misconduct, including improper disposal of waste and stealing and mishandling

of body parts.” (Id. ¶ 66). “Fitzpatrick promised Mitchell that if Mitchell revised and expanded

Hill’s time of death to include Friday, March 27, 1987,” he would “make the investigation into

Mitchell’s conduct go away.” (Id. ¶ 67). Additionally, “prior to 1992 and thereafter,” Mitchell

was the subject of several whistleblower complaints by his subordinates. (Id. ¶ 50). One

subordinate, Dr. William R. Sawyer, stated under oath that “he had witnessed Mitchell ‘slant the

interpretation of evidence and/or exclude evidence to serve his predetermined objectives’” and

he “routinely and as a matter of practice ‘offered opinions without any scientific evidence to

support his conclusion . . . [his] opinions and interpretations of evidence cannot be trusted as

impartial or accurate.’” (Id. ¶ 52). Another subordinate, Dr. David A. Rigle, “stated that Mitchell

had instructed him to fashion his autopsy reports in a way that would allow for manipulation of

case findings” and that “reports had to be ‘crafted’ in such a manner that the wording would

allow change to opinions, at any time, concerning cause and/or manner of death.” (Id. ¶ 53).

Mitchell also told Rigle that “the medical examiners worked for Onondaga County and were

there solely to serve the needs of the District Attorney’s Office” and that “he had never come

across a suspect he couldn’t convict.” (Id. ¶¶ 55–56). “[N]either Rivas nor his attorney was

aware of the investigation into Michell’s conduct at the time of trial.” (Id. ¶ 114).

       At some point between January and November 1992, five years after Hill’s death,

Mitchell “complied with” Fitzpatrick’s request and “revised his estimate of Hill’s time of death




                                                  4
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 5 of 20




to include Friday, March 27, 1987.” (Id. ¶¶ 68–69). DA Fitzpatrick then “took affirmative steps

to have Rivas arrested and formally charged with Hill’s murder and sexual assault” in November

1992 (Id. ¶¶ 72, 80). “The grand jury’s indictment alleged that Rivas killed Hill on Friday,

March 27, 1987.” (Id. ¶ 81). Rivas “pleaded not guilty to all counts” and “declined any plea

offers and consistently maintained his innocence.” (Id. ¶¶ 84–85).

       C.      The Trial of Hector Rivas

       Rivas’s trial commenced in March 1993. (Id. ¶ 89). DA Fitzpatrick tried the case himself.

(Id. ¶ 91). Fitzpatrick’s theory of the case was that Rivas was “an obsessive, jilted lover who

harassed Hill following their breakup and was pushed over the edge when he learned that Hill

was planning to take a trip to the Bahamas alone.” (Id. ¶ 91). The case was “almost entirely

circumstantial”—“[w]hile several of Rivas’s fingerprints had been found on items in Hill’s

house, the prosecution acknowledged that Rivas had been an invited guest in Hill’s apartment

many times before, including in the week prior to Hill’s death.” (Id. ¶ 90).

       Regarding Rivas’s alibi, “several witnesses testified regarding Rivas’s whereabouts on

Friday, March 27,” and “taken together, the testimony of those witnesses suggested that there

may have been a window of time during which Rivas could have gone to Hill’s house and

strangled her while en route from Coleman’s in Syracuse to Albert’s in Cazenovia, about thirty

minutes away.” (Id. ¶ 92). The prosecution needed to “prove that Hill died on Friday night,”

because Rivas’s alibi was “complete” for Saturday night—a fact that DA Fitzpatrick himself

acknowledged. (Id. ¶ 95).

       “[T]he prosecution’s case rested almost entirely on the testimony of Mitchell, the medical

examiner, to persuade the jury that Hill died on Friday night and not on Saturday as Mitchell had

initially determined.” (Id. ¶ 96). Mitchell testified that “when he first observed Hill’s body on the

afternoon of Monday, March 30, it ‘was in rigor,’ and that by the time he performed an autopsy


                                                 5
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 6 of 20




later that day, ‘[s]he was coming out of rigor.’” (Id. ¶ 97). He acknowledged that “in most cases

rigor mortis relaxes within twenty-four to forty-eight hours,” which “would have put Hill’s time

of death somewhere between Saturday and Sunday afternoon.” (Id. ¶ 98). However, “he

suggested that the cool temperatures in Hill’s apartment could have retarded the process.” (Id.).

He further testified that “he reviewed the autopsy sectional slides of Hill’s brain before trial,”

and “he noticed in them ‘some decompositions to the brain,’” which “‘tends to push the [time]

limits further out.’” (Id. ¶ 99). Mitchell testified that “it was his opinion, ‘within a reasonable

degree of medical certainty,’ that Hill died as a result of being strangled, and that ‘it’s more

likely that she died Friday night, to possible very early Saturday morning’ than on Saturday

night.” (Id. ¶ 100).

        “At the close of the People’s case, Fitzpatrick for the first time disclosed the existence of

an August 1988 affidavit from one Joe Morgan, in which Morgan attested that an individual

named Patsy Barricella had admitted to Morgan that he (Barricella) murdered Hill.” (Id. ¶ 101).

Fitzpatrick had “deliberately withheld [the affidavit] from the defense in violation of his

obligations under Brady and its progeny.” (Id. ¶ 102). Rivas’s attorney had to “decide whether to

adjourn and attempt to call Morgan or Barricella as witnesses, or instead to bring out the

information contained in the affidavit by examining the Syracuse police officer who had

interviewed Morgan,” Officer Michael Ostuni. (Id. ¶ 103). Rivas’s attorney “opted to draw the

information out of” Officer Ostuni. (Id.). Officer Ostuni testified that Morgan had claimed that in

March 1988, “he had a conversation with his friend and neighbor Barricella . . . at which time

Barricella confessed to killing ‘the girl on Hickok Avenue.’” (Id. ¶ 104). Morgan told Officer

Otsuni that Barricella had “driven by the crime scene several times as police were investigating

Hill’s murder and was stopped by police as a result.” (Id. ¶ 105). “A contemporaneous police




                                                   6
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 7 of 20




report corroborated Barricella’s account, and revealed that Barricella had, in fact, been stopped

by police after driving by the crime scene repeatedly.” (Id. ¶ 106). Officer Ostuni also testified

that “Morgan was a career criminal who had contacted the police from a county jail cell and

demanded release as a quid pro quo for cooperation.” (Id. ¶ 107).

       During the defense’s case, “evidence was also adduced that, on Friday afternoon a

witness had seen a Stephen King novel that Hill had checked out from the Cazenovia Public

Library in the back seat of Hill’s car.” (Id. ¶ 108). “[T]his book was returned to the library’s drop

box sometime between Saturday afternoon and Sunday morning, suggesting that Hill (the most

likely person to have returned it) was alive at least as late as Saturday afternoon.” (Id. ¶ 109).

Additionally, a witness “who claimed to have seen Rivas at Albert’s in Cazenovia as early as

7:30 p.m. on Friday” testified. (Id. ¶ 110).

       After eight hours of deliberation, the jury found Rivas guilty of second-degree murder.

(Id. ¶ 119). On May 12, 1993, he was “sentenced to an indeterminate term of imprisonment”

from “twenty-five years to life.” (Id. ¶ 121). “After Hector Rivas was convicted, Dr. Mitchell

resigned from his position as Onondaga Medical Examiner, and defendant Fitzpatrick dropped

his office’s criminal investigation into Mitchell.” (Id. ¶ 122).

       D.      Subsequent Litigation

               1.      New York State Court

       Rivas “appealed his conviction, but it was affirmed by the Appellate Division of the New

York Supreme Court,” and his “application for leave to appeal to the New York Court of

Appeals was thereafter denied.” (Id. ¶¶ 123–24). He then “filed a motion to vacate the judgment

of conviction pursuant to N.Y. Criminal Procedure Law § 440.10, which provides the means of

collateral attack on a criminal judgment in New York state courts.” (Id. ¶ 125). He alleged that

Mitchell “altered his original estimate of the time of Hill’s death in order to satisfy the District


                                                  7
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 8 of 20




Attorney in hopes of avoiding prosecution for alleged criminal misconduct.” (Id. ¶ 127). He had

discovered after trial that “despite Mitchell’s testimony that he had examined ‘slides’ in coming

to the conclusion that Hill most likely died on the night of Friday, March 27, 1987,” and “despite

Fitzpatrick’s characterization of these slides in his summation as ‘autopsy sectional slides,’ there

were, in fact, no section slides of Hill’s brain in the medical examiner’s file.” (Id. ¶ 129).

       As part of the motion, Rivas submitted an affidavit by Dr. Cyril H. Wecht, “an expert in

forensic pathology, who attested that Mitchell’s calculations of the cause of death were

‘misguided,’ and that, in his expert opinion, ‘based upon a reasonable degree of medical

certainty, the length of time between the death of Valerie J. Hill and the time she was found was

less than 48 hours, and more likely less than 36 hours.’” (Id. ¶ 131). This means that, according

to Dr. Wecht, “Hill died between 3:30 p.m. on Saturday, March 28, and 3:30 a.m. on Sunday,

March 29 – during a time when Rivas’s alibi was airtight.” (Id. ¶ 132).

       Rivas also argued that “a significant amount of exculpatory material had [been] withheld

from the defense at trial,” including: (1) an affidavit from one of Hill’s neighbors, Mary

Lazarski, in which she attested that “in the evening of Saturday, March 28 or early in the

morning of Sunday, March 29 . . . she heard through her open window ‘a loud shriek or scream

[that] seemed to cut off’”; (2) “[a]n affidavit from Lazarski’s husband in which he confirmed that

his wife woke him up and told him about the incident that night”; (3) “a police report

memorializing an interview with another unnamed neighbor . . . [who] told the police that he

heard a dog barking and a car speed away from the vicinity of Hill’s house at around 11:00

Saturday night”; (4) “a police report regarding an interview with a neighbor who had seen Hill

intimately embracing a man other than Rivas a few days prior to her murder”; (5) “[a] police

report of another interview stating that Hill had been involved in an intimate relationship with a




                                                  8
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 9 of 20




man other than Rivas at the time of her death”; (6) “[i]nformation that one of Hill’s neighbors

had previously been arrested for burglary and was known to peer through windows in the

neighborhood”; (7) “[i]nformation that an employee at the hospital where Hill worked had been

disciplined after Hill made a complaint against him”; (8) “[i]nformation regarding a purported

‘sexual deviant’ who was residing in Hill’s neighborhood”; (9) “[t]he fact that one of the

prosecution witnesses had a prior conviction”; (10) Hill’s diary; and (11) “[t]he affidavit stating

that Patsy Barricella, not Rivas, had committed the crime.” (Id. ¶ 133(a)–(k)).

       “On April 7, 2000, Acting Onondaga County Supreme Court Justice John J. Brunetti

conducted an evidentiary hearing in connection with Rivas’s § 440.10 motion. At the close of the

hearing, Rivas’s motion was denied.” (Id. ¶ 137).

               2.       Federal Court

       In 2002, “Rivas filed a petition for a writ of habeas corpus.” (Id. ¶ 138). “[H]e raised

substantially the same claims that he had advanced before the state court,” claiming that “he was

entitled to a new trial in light of newly discovered evidence of misconduct and false testimony by

the medical examiner.” (Id. ¶ 139). “The district court dismissed Rivas’s claim as time-barred.”

(Id. ¶ 140 (citing Rivas v. Fischer (“Rivas I”), No. 01-cv-1891, 2005 WL 8165617, 2005 U.S.

Dist. LEXIS 49473 (N.D.N.Y. Jan. 28, 2005), vacated and remanded, 294 F. App’x 677 (2d Cir.

2008))). Rivas appealed this decision to the Second Circuit, which “vacated and remanded the

judgment of the district court, holding that additional fact-finding on the issues of timeliness and

actual innocence was required.” (Id. ¶ 142 (citing Rivas v. Fischer (“Rivas II”), 294 F. App’x

677 (2d Cir. 2008))).

       “After a hearing, the magistrate judge issued a Report and Recommendation

recommending that Rivas’s petition be dismissed as untimely.” (Id. ¶ 145 (citing Rivas v. Fischer

(“Rivas III”), No. 01-cv-1891, 2010 WL 1257938, 2010 U.S. Dist. LEXIS 29695 (N.D.N.Y. Jan.


                                                 9
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 10 of 20




8, 2010), report and recommendation adopted, No. 01-cv-1891, 2010 WL 1257935, 2010 U.S.

Dist. LEXIS 29689 (N.D.N.Y. Mar. 26, 2010), rev’d and remanded, 687 F.3d 514 (2d Cir.

2012))). “Rivas filed timely objections to the Report and Recommendation” and “[a]fter further

briefing from both sides, U.S. District Judge Gary L. Sharpe, upon de novo review, adopted the

magistrate judge’s Report and Recommendation and dismissed the petition without reaching the

merits.” (Id. ¶ 146 (citing Rivas v. Fischer (“Rivas IV”), No. 01-cv-1891, 2010 WL 1257935,

2010 U.S. Dist. LEXIS 29689 (N.D.N.Y. Mar. 26, 2010), rev’d and remanded, 687 F.3d 514 (2d

Cir. 2012))).

       “On appeal, the Second Circuit again reversed, holding as a matter of first impression in

this Circuit that a ‘credible’ and ‘compelling’ showing of actual innocence warrants an equitable

exception to the AEDPA’s limitation period, allowing a petitioner to have his otherwise time-

barred claims heard by a federal court.” (Id. ¶ 147 (citing Rivas v. Fischer (“Rivas V”), 687 F.3d

514 (2d Cir. 2012))). The Second Circuit “concluded that Rivas had made such a showing,

having produced essentially unchallenged expert testimony ‘which call[ed] into serious doubt the

central forensic evidence linking him to the crime,’ and as a result, ‘a reasonable juror, apprised

of all the evidence in the record, would more likely than not vote to acquit.’” (Id. ¶ 148). The

case was therefore remanded so the petition could be heard on the merits. (Id. ¶ 149).

       On remand, the district court “denied Rivas’s petition in its entirety.” (Id. ¶ 150 (citing

Rivas v. Fischer (“Rivas VI”), No. 01-cv-1891, 2013 WL 4026844, 2013 U.S. Dist. LEXIS

110014 (N.D.N.Y. Aug. 6, 2013), rev’d and remanded, 780 F.3d 529 (2d Cir. 2015))). “Upon

further appeal, the Second Circuit again unanimously reversed.” (Id. ¶ 151 (citing Rivas v.

Fischer (“Rivas VII”), 780 F.3d 529, 532 (2d Cir. 2015))). The Second Circuit stated that the

case “turned on rebutting the prosecution’s theory as to the time of death,” but




                                                 10
        Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 11 of 20




“[i]nexplicably . . . [Rivas’s trial attorney] relied on a strategy that was completely divorced from

this central issue.” Rivas VII, 780 F.3d at 549. Thus, “it was an unreasonable application of

Strickland3 for the state collateral review court to deny Rivas’s claim of ineffective assistance of

counsel.” Id. at 552. The Circuit thus “reversed the judgment of the district court, denying habeas

relief and remanded the case, holding that on remand, the district court ‘shall issue a writ of

habeas corpus to Rivas by the sixtieth calendar day after the issuance of our mandate unless the

state has, by that time, taken concrete and substantial steps expeditiously to retry Rivas.’” (Id. ¶

156 (quoting Rivas VII, 780 F.3d at 552)). This mandate was issued on March 11, 2015. (Id. ¶

157).

           E.       Rivas’s Re-Prosecution

           “After the [Second Circuit] mandate was issued, the prosecution – led by defendant

Fitzpatrick – took no steps to vacate Rivas’s judgment of conviction, a necessary prerequisite to

retrying him.” (Id. ¶ 158). Rivas’s attorney “ultimately brought the motion to vacate the

conviction.” (Id. ¶ 160). The Onondaga District Attorney’s Office did not consent, join, or

oppose the motion. (Id. ¶ 161). “On April 20, 2015, Onondaga County Court Judge Thomas J.

Miller granted Rivas’s motion and vacated the judgment of conviction against him.” (Id. ¶ 163).

Judge Miller set bail at $500,000, which Rivas’s “wife, son, and relatives were unable to come

up with.” (Id. ¶ 164).

           For the next year and a half, while Rivas was incarcerated, “Fitzpatrick and his office

deliberately stalled and delayed Rivas’s retrial.” (Id. ¶ 166). During this period, “Fitzpatrick and

his office and/or the [Syracuse Police Department (“SPD”)] turned over never before seen Brady

material,” including “two marijuana pipes” that were in Hill’s living room and “a police report


3
    Strickland v. Washington, 466 U.S. 668 (1984).



                                                     11
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 12 of 20




by an informant who named someone else as a possible suspect in Hill’s murder.” (Id. ¶ 167).

The Brady material disclosed included “copies of police reports and information regarding an

individual named Richard Conte.” (Id. ¶ 168). In September 2012—four years earlier—“Angela

Conte emailed the Syracuse Police Department after reading a media account regarding the legal

proceedings in Rivas’s habeas case,” and told them “that her father, Mark Conte, always

suspected that his brother Richard Conte had ‘killed a nurse in East Syracuse in the late 1980’s.’”

(Id. ¶¶ 168–69). SPD interviewed Kelly Conte, Angela’s mother, who told investigators “that

Mark Conte had told her that he believed that his brother Richard had killed a nurse who lived

near Shop City.” (Id. ¶ 170). Hill’s apartment was “located approximately .08 miles from Shop

City.” (Id.).

        On April 6, 2016—over a year after the Second Circuit issued its decision in Rivas VII—

“[t]he Second Circuit directed the People to appear before it and show cause why Rivas should

not be released from confinement pending his retrial on the basis that the People had failed to

take concrete and substantial steps expeditiously to retry Rivas.” (Id. ¶¶ 176–77). At the hearing,

the Second Circuit “stated that the People had repeatedly disregarded court-imposed deadlines on

retrying Rivas,” and “serious[ly] question[ed]” whether “the state had taken” any concrete and

substantial steps to retry him. (Id. ¶ 178). Onondaga County Assistant District Attorney Robert

Moran “effectively told the panel of the Second Circuit judges that his office had no ability to

effectively rebut the testimony of Rivas’s forensic pathologist, and that they could not establish

beyond a reasonable doubt that Hill died on Friday, March 27, 1987.” (Id. ¶ 179).

        “Fitzpatrick and his office” knew “that Rivas was in poor health and suffering from

advanced stage cancer.” (Id. ¶ 181). Rivas passed away “on or about July 10, 2016.” (Id. ¶ 3).

“On July 14, 2016, the indictment against Hector Rivas was dismissed and sealed by the




                                                12
       Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 13 of 20




Onondaga County Court.” (Id. ¶ 184). On July 13, 2019, Plaintiff filed the instant action. (Dkt.

No. 1).

III.      STANDARD OF REVIEW

          To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court

accepts as true all factual allegations in the complaint and draw all reasonable inferences in the

plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).“Although the statute of limitations is

ordinarily an affirmative defense that must be raised in the answer, a statute of limitations

defense may be decided” on a motion to dismiss “if the defense appears on the face of the

complaint.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015) (quoting Ellul v.

Congregation of Christian Bros., 774 F.3d 791, 798 n.12 (2d Cir. 2014)).




                                                 13
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 14 of 20




IV.      DISCUSSION

         A.        Scope of Defendant’s Motion

         The Amended Complaint alleges one cause of action against the City—municipal

liability arising under Monell.4 (Dkt. No. 16, ¶¶ 223–38). In its motion to dismiss, Defendant

moves to “dismiss[] the amended complaint against it in its entirety” because all of Plaintiff’s

other claims are either time-barred or fail to state a claim, and thus “[b]ecause no independent

constitutional violation . . . survive[s], there is no underlying constitutional violation to support

his Monell claim.” (Dkt. No. 23-5, at 20). Plaintiff contends that because the City “has neither

appeared nor moved on behalf of any of the non-municipal or Doe defendants, it lacks standing

to ask this Court to dismiss claims brought only against those defendants.” (Dkt. No. 25, at 5). In

its reply, Defendant clarified that it “is not seeking dismissal of any individual constitutional

claims,” but rather “is seeking dismissal of the complaint against it” because all of the

“individual constitutional claims fail.” (Dkt. No. 27, at 3–4). Accordingly, the Court’s analysis is

limited to determining whether the Monell claim against the City should be dismissed.5

         B.        Malicious Prosecution

         Defendant argues that Plaintiff’s malicious prosecution Monell claim should be dismissed

because the Amended Complaint “fails to plausibly allege that the underlying criminal

proceeding terminated in a manner that affirmatively indicates [Rivas’s] innocence.” (Dkt. No.

23-5, at 11). Plaintiff contends that “the record of the criminal proceedings contains affirmative



4
 In a letter to the Court, Plaintiff clarified that he is alleging that “the City of Syracuse is liable, under Monell, for all
of the claims pleaded in the First Amended Complaint.” (Dkt. No. 30).
5
  Though Defendant argues that “it is . . . well-settled that the courts possess an[] ‘inherent authority to dismiss
meritless claims sua sponte,’” and so the Court has the power to dismiss the claims against other Defendants here,
(Dkt. No. 27, at 3 n.1 (quoting Baker v. Spinner, No. 18-cv-0950, 2019 WL 3430918, at *6 n.6, 2019 U.S. Dist. LEXIS
126541, at *18 n.6 (N.D.N.Y. July 30, 2019))), the Court does not find any basis for exercising that power here. See
infra § IV.C n.7.



                                                             14
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 15 of 20




indications of [Rivas’s] innocence,” and so the termination of criminal proceedings should be

deemed “favorable.” (Dkt. No. 25, at 9).

       In Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018), “the Second Circuit

clarified that federal law, rather than state tort law, defines the elements of a § 1983 malicious

prosecution claim.” Blount v. City of New York, No. 15-cv-5599, 2019 WL 1050994, at *2, 2019

U.S. Dist. LEXIS 34969, at *4 (E.D.N.Y. Mar. 5, 2019) (citing Lanning, 908 F.3d at 25). “In

doing so, the Circuit reaffirmed that the ‘favorable termination’ element of a federal malicious

prosecution claim requires ‘affirmative indications of innocence,’ regardless of developments in

state tort law.” Id. Specifically, “a plaintiff asserting a malicious prosecution claim under

§ 1983” must show “that the underlying criminal proceeding ended in a manner that

affirmatively indicates his innocence”—when a termination “‘leaves the question of guilt or

innocence unanswered[,] . . . it cannot provide the favorable required as the basis for [that]

claim.’” Lanning, 908 F.3d at 22, 29 (quoting Hygh v. Jacobs, 961 F.2d 359, 367–68 (2d Cir.

1992)). The termination must be on the “‘merits’ rather than ‘on any number of procedural or

jurisdictional grounds.’” Rosario v. City of New York, No. 18-cv-4023, 2019 WL 4450685, at *4,

2019 U.S. Dist. LEXIS 159771, at *11 (S.D.N.Y. Sept. 16, 2019) (quoting Lanning, 908 F.3d at

28). While “[n]o single type of disposition is necessary or sufficient . . . the termination must be

‘measured in objective terms by examining the totality of the circumstances.’” Id. (quoting

Lanning, 908 F.3d at 28). “Under this standard, the Second Circuit found the Lanning plaintiff’s

‘vague allegations’ of favorable termination insufficient” because his charges “were dismissed

posttrial ‘without [him] specifying how or on what grounds;’ the plaintiff agreed the dismissals

were based at least in part on lack of jurisdiction; and a state court had explicitly stated that there




                                                  15
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 16 of 20




was no ‘determination of the merits’ upon dismissal.” Rosario, 2019 WL 4450685, at *4, 2019

U.S. Dist. LEXIS 159771, at *12 (quoting Lanning, 908 F.3d at 28)

         In this case, Plaintiff alleges that the Rivas’s prosecution terminated in his favor because

the District Attorney knew the case was unwinnable; engaged in dilatory tactics to try to delay

trying the case as long as possible, knowing that Rivas had advanced stage cancer, and hoping

that he would die in jail; and that in fact, following Rivas’s death, “the indictment against [him]

was dismissed and sealed by the Onondaga County Court.” (Dkt. No. 16, ¶¶ 162, 166, 181–184).

Defendant argues that the Amended Complaint does not allege that “the criminal proceedings

against Rivas were terminated in a manner that affirmatively indicates his innocence,” because

the indictment was dismissed as a result of Rivas’s death. (Dkt. No. 23-5, at 12–13).6

         Here, construing all reasonable inferences in favor of Plaintiff, the Court finds that—at

this stage—Plaintiff has alleged enough facts to suggest that “the prosecution terminated in some

manner indicating that [Rivas] was not guilty of the offense charged.” Lanning, 908 F.3d at 28.

Plaintiff alleges facts that suggest that DA Fitzpatrick effectively abandoned the prosecution.

After the Second Circuit found that Rivas had “raised a credible and compelling claim of actual

innocence,” because he offered “essentially unchallenged [expert] testimony that the victim was

almost certainly killed at a time when Rivas had an uncontested alibi,” Rivas V, 687 F.3d at 517–

18, Plaintiff alleges that DA Fitzpatrick “deliberately stalled and delayed Rivas’s retrial” for over

a year after the conviction was vacated, knowing that prosecutors “had no way to prove his

guilt,” knowing that Rivas had “advanced stage cancer,” and hoping that Rivas “would succumb

to his illness” so that “the indictment “would have to be dismissed by virtue of Rivas’s death.”



6
  While the Amended Complaint does not state the reason for the dismissal it alleges that the prosecutors “knew that
the criminal indictment against Rivas would have to be dismissed by virtue of Rivas’s death,” and that it was dismissed
after Rivas’s death. (Dkt. No. 16, ¶¶ 3, 183, 184).



                                                         16
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 17 of 20




(Dkt. No. 16, ¶¶ 166, 179–183). Plaintiff has alleged additional specific facts, asserting that

during this period of delay, “the Second Circuit directed the People to appear before it and show

cause why Rivas should not be released from confinement pending his retrial on the basis that

the People had failed to take concrete and substantial steps expeditiously to retry Rivas.” (Id. ¶

176). Plaintiff further alleges that at this hearing Onondaga County Assistant District Attorney

Robert Moran “effectively told the panel of the Second Circuit judges that his office had no

ability to effectively rebut the testimony of Rivas’s forensic pathologist, and that they could not

establish beyond a reasonable doubt that Hill had died on Friday, March 27, 1987.” (Id. ¶ 179).

Plaintiff also alleges that he has “consistently maintained his innocence.” (Dkt. No. 16, ¶ 85).

       “[E]xamining the totality of the[se] circumstances”— the Court cannot say as a matter of

law that Plaintiff could not prove that Rivas’s prosecution terminated in a manner that indicated

his innocence. Lanning, 908 F.3d at 28. See Virgil v. City of New York, No. 17-cv-5100, 2019

WL 4736982, at *7, 2019 U.S. Dist. LEXIS 167081, at *21 (E.D.N.Y. Sept. 27, 2019) (“[T]he

Court finds that post-Lanning, a dismissal based on the state’s express inability to prove its case

beyond a reasonable doubt is sufficient to show a favorable termination for a § 1983 malicious

prosecution claim.”); Rosario, 2019 WL 4450685, at *3–4, 2019 U.S. Dist. LEXIS 159771, at

*11–12 (declining to dismiss a § 1983 malicious prosecution claim where the plaintiff’s

“conviction was vacated . . . , after he was imprisoned for nearly twenty years, following the

DA’s reinvestigation concluding that he had not received a fair trial, and the indictment was

dismissed because the DA “did not believe it could prove the case”); Heidelberg v. Manias, No.

118-cv-01161, 2019 WL 4862069, at *22, 2019 U.S. Dist. LEXIS 173695, at *67 (C.D. Ill. Mar.

26, 2019) (stating that, where the § 1983 plaintiff’s conviction was vacated and then the plaintiff

died awaiting retrial, “the Court is not persuaded that [the plaintiff] cannot, as a matter of law”




                                                 17
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 18 of 20




sustain a malicious prosecution claim); Blount, 2019 WL 1050994, at *3, 2019 U.S. Dist. LEXIS

34969, at *10–11 (declining to dismiss a malicious prosecution claim where the dismissal

followed an order suppressing evidence; finding affirmative indications of innocence

surrounding the dismissal “[b]ased on the reasons given by the state court in its suppression

order, coupled with the fact” that the plaintiff “ha[d] maintained his innocence of all charges

throughout the prosecution and subsequent civil proceedings”). Accordingly, considering this

case’s unique set of facts and its early stage, the Court declines to dismiss Plaintiff’s malicious

prosecution claim.

       C.      Timeliness

       Defendant argues that Plaintiff’s fair trial, Brady, abuse of process, and unreasonably

prolonged detention claims are time-barred, and thus the Monell claims against it should be

dismissed because there is an “absence of an independent constitutional violation.” (Dkt. No. 23-

5, at 13–20). Plaintiff argues that even assuming the underlying constitutional violations are

time-barred, Defendant’s “motion to dismiss the Monell claim against it nevertheless fails on the

ground that, in the Second Circuit, a cause of action against a municipality does not necessarily

accrue upon the occurrence of a harmful act, but only later when it is clear, or should be clear,

that the harmful act is the consequence of a municipal ‘policy or custom.’” (Dkt. No. 25, at 7

(quoting Pinaud v. Cty. of Suffolk, 52 F.3d 1139, 1157 (2d Cir. 1995)). According to Plaintiff,

“[b]ecause the statute of limitations is an affirmative defense, defendant bears the burden of

establishing that the limitations period has expired since the [Monell] claims accrued.” (Id.

(quoting Overall v. Estate of Klotz, 52 F.3d 398, 403 (2d Cir. 1995))). Defendant does not

respond to this argument, other than a general assertion that “a person’s civil rights can only be

violated while he or she is alive.” (Dkt. No. 27, at 5).




                                                  18
     Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 19 of 20




       The Court agrees with Plaintiff. “When a defendant raises the statute of limitations as an

affirmative defense in a motion to dismiss, the defendant bears the burden of demonstrating,

based on the allegations in the complaint, that the claim is untimely.” Laboy v. Ontario Cty., 318

F. Supp. 3d 582, 589 (W.D.N.Y. 2018) (quoting Egan v. Kennedy, No. 04-cv-6626, 2008 WL

4647740, at *3, 2008 U.S. Dist. LEXIS 83034, at *7–8 (W.D.N.Y. Oct. 17, 2008)). In Pinaud,

the Second Circuit stated that “a cause of action against [a] municipality does not necessarily

accrue upon the occurrence of a harmful act, but only later when it is clear, or should be clear,

that the harmful act is the consequence of a [municipality] ‘policy or custom.’” 52 F.3d at 1157.

In this case, the Amended Complaint contains “no allegations regarding when plaintiff learned

that the City of Syracuse’s harmful acts were the consequence” of SPD policy, (Dkt. No. 25, at

7–8), nor has Defendant offered any argument as to how it has met its burden in demonstrating

that the “complaint clearly shows the claim is out of time.” Harris v. City of New York, 186 F.3d

243, 250 (2d Cir. 1999); Abbas v. Dixon, 480 F.3d 636, 640 (2d Cir. 2007) (“[P]leading

requirements in the Federal Rules of Civil Procedure . . . do not compel a litigant to anticipate

potential affirmative defenses, such as the statute of limitations, and to affirmatively plead facts

in avoidance of such defenses.”).

       Defendant offers no caselaw to support its argument that Plaintiff’s Monell claims

accrued no later than the date of Rivas’s death, regardless of whether it was clear then that the

constitutional violations allegedly suffered by Rivas were caused by municipal policies or

customs. Contrary to this position, in Barrett v. United States, 689 F.2d 324, 333 (2d Cir. 1982),

the Second Circuit held that the estate of a man who suffered a constitutional injury could sue

long after the man died, because he did not know or have reason to know of his injury.




                                                 19
      Case 5:19-cv-00844-BKS-TWD Document 31 Filed 07/10/20 Page 20 of 20




         Accordingly, the Court cannot conclude that Plaintiff’s Monell claims are time-barred,

and therefore, “at the motion to dismiss stage, the statute of limitations does not operate as a bar”

to Plaintiff’s claim. Laboy, 318 F. Supp. 3d at 589 (declining to dismiss a Monell claim on a

motion to dismiss because the defendant had failed to meet its “burden of demonstrating, based

on the allegations in the complaint, that the claim is untimely”).7

V.       CONCLUSION

         For these reasons, it is hereby

         ORDERED that Defendant’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) (Dkt. No.

23) is DENIED.

         IT IS SO ORDERED.

Dated: July 10, 2020
       Syracuse, New York




7
  In order to provide some guidance to the parties, should any of these issues resurface, the Court notes as follows.
Even if the Court were to reach the question of whether Plaintiff’s underlying constitutional claims are time-barred, it
appears that Plaintiff’s fair trial and Brady claims were timely. See McDonough v. Smith, 139 S. Ct. 2149 (2019). In
McDonough, the Supreme Court held that the statute of limitations for a fair trial claim does not begin to run until
“the criminal proceedings against the defendant [i.e., the § 1983 plaintiff] have terminated in his favor.” Id. at 2155.
In this case, the indictment against Rivas was dismissed on July 14, 2016, (Dkt. No. 16, ¶ 184), within three years of
when the case was filed. On the other hand, McDonough would not appear to control when the statute of limitations
runs on an abuse of process claim because § 1983 abuse of process can be “remedied without disputing the validity of
[a plaintiff’s] conviction,” Hadid v. City of New York, No. 15-cv-19, 2015 WL 7734098, at *4, 2015 U.S. Dist. LEXIS
160537, at *13 (E.D.N.Y. Nov. 30, 2015), aff’d, 730 F. App’x 68 (2d Cir. 2018).With respect to Plaintiff’s
unreasonably prolonged detention claim, the threshold question is what “specific constitutional right” is at issue.
Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 920 (2017); see Dkt. No. 16, ¶ 205 (alleging Plaintiff’s continued detention
violated his rights under the Fourth and Fourteenth Amendment); Manuel, 137 S. Ct. at n.8 (noting that “once a trial
has occurred . . . [a] person challenging the sufficiency of the evidence to support both a conviction and any ensuing
incarceration does so under the Due Process Clause of the Fourteenth Amendment”). The parties must then identify
the most analogous tort, and consider whether the claim accrued when Plaintiff’s detention ended, see Manuel v. City
of Joliet, Ill., 903 F.3d 667, 670 (7th Cir. 2018), or whether the claim accrued when the criminal proceedings
terminated, like the claim at issue in McDonough. See Manuel, 137 S. Ct. at 921–22.



                                                            20
